IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,841-01


                    EX PARTE ALAN JAMAR RICHARDSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1212794-A IN THE 182ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

and sentenced to eleven years’ imprisonment. The First Court of Appeals affirmed his conviction.

Richardson v. State, No. 01-11-01083-CR (Tex. App. — Houston [1st Dist.] November 29, 2012)

(not designated for publication).

        Applicant contends that appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
                                                                                                         2

his right to petition pro se for discretionary review.

        Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to advise Applicant

that his conviction had been affirmed and failed to advise him of his right to file a pro se petition for

discretionary review. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).

        We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-11-01083-CR

that affirmed his conviction in Cause No.121279401010 from the 182nd District Court of Harris

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: April 13, 2016
Do not publish